Filed 01/13/20                                                                    Case 20-20175                                                                         Doc 1
                                                                                                                         FILED
        United States Bankruptcy Court for the:                                                                         JAN 132020
        Eastern District of California

        Case number    (If known):   2.. a -Zo i                        Chapter you are filing under:
                                                                           Chapter 7
                                                                           Chapter 11
                                                                        LI Chapter 12
                                                                        U Chapter 13                                                       U   Check if this is an
                                                                                                                                               amended filing



    Official Form 101
    Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                         12/17

     The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
    joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
     the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor I and
     Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor I and the other as Debtor 2. The
     same person must be Debtor I in all of the forms.
    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
    (if known). Answer every question.



   r     1T&       Identify Yourself

                                           About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):
          Your full name
          Write the name that is on your
          government-issued picture
                                            HERBERT
                                           First name                                                     First name
          identification (for example,
          your driver's license or
          passport).                       Middle name                                                    Middle name

          Bring your picture                MILLER
          identification to your meeting   Last name                                                      Last name
          with the trustee.
                                           Suffix (Sr., Jr., II, Ill)                                     Suffix (Sr., Jr., II, Ill)




          All other names you
          have used in the last 8          First name                                                     First name
          years
          Include your married or          Middle name                                                    Middle name
          maiden names.
                                           Last name                                                      Last name



                                           First name                                                     First name


                                           Middle name                                                    Middle name


                                           Last name                                                      Last name




          Only the last 4 digits of
          your Social Security             XXX       -   xx    -        L     2    .       L              xxx      -    xx    -        -         -



          number or federal                OR                                                             OR
          Individual Taxpayer
          Identification number            9X)i      -   XX     --          -      -       -              9XX       -   XX     --          -      -      -



          (ITIN)

       Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                        page 1
Filed 01/13/20                                                                   Case 20-20175                                                                                 Doc 1

    Debtor 1         HERBERT MILLER                                                                           Case number (if knor)_____________________________
                     First Name   Middle Name                Last Name




                                                About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


    4.    Any business names
          and Employer                                 I have not used any business names or EINs.                U      I have not used any business names or ElNs.
          Identification Numbers
          (EIN) you have used in
          the last 8 years                      Business name                                                     Business name

          Include trade names and
          doing business as names               Business name                                                     Business name



                                                EIN                                                               EIN



                                                EIN                                                               EIN




    s. Where you live                                                                                             If Debtor 2 lives at a different address:


                                                11155 Shadow Court
                                                Number          Street                                            Number          Street




                                                Auburn                                    CA 95602
                                                City                                     State     ZIP Code       City                                     State     ZIP Code

                                                Placer
                                                County                                                            County


                                                If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                                above, fill it In here. Note that the court will send             yours, fill it in here. Note that the court will send
                                                any notices to you at this mailing address.                       any notices to this mailing address.



                                                Number          Street                                            Number          Street



                                                P.O.                                                              P.O. Box



                                                City                                     State     ZIP Code       City                                     State     ZIP Code




    6.    Why you are choosing                  Check one:                                                        Check one:
          this districtto file for
          bankruptcy                                   Over the last 180 days before filing this petition,        U      Over the last 180 days before filing this petition,
                                                       I have lived in this district longer than in any                  I have lived in this district longer than in any
                                                       other district.                                                   other district.

                                                U      I have another reason. Explain.                            U      I have another reason. Explain.
                                                       (See 28 U.S.C. § 1408.)                                           (See 28 U.S.C. § 1408.)




         Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                         page 2
Filed 01/13/20                                                                Case 20-20175                                                                            Doc 1

       Debtor 1      H ERBERT MILLER                                                                     Case number   (if   known)_________________________________
                     First Name   Middle Name             Last Name




       I J1!W Tell the Court About Your Bankruptcy Case


             The chapter of the                 Check one. (For a brief description of each, see Notice Required by 11 U.s. C. § 342(b) for Individuals Filing
             Bankruptcy Code you                for Bankruptcy ( Form 2010)). Also, go to the top of page 1 and check the appropriate box.
             are choosing to file
                                                    Chapter 7
             under
                                                    Chapter 11

                                                U Chapter 12
                                                U Chapter 13

             How you will pay the fee           U I will pay the entire fee when I file my petition. Please check with the derk's office in your
                                                    local court for more details about how you may pay. Typically, if you are paying the fee
                                                    yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                                    submitting your payment on your behalf, your attorney may pay with a credit card or check
                                                    with a pre-printed address.

                                                    I need to pay the fee in installments. If you choose this option, sign and attach the
                                                    Application for Individuals to Pay The Filing Fee in Installments (Official Form 1 03A).

                                                U   I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                                    By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                                    less than 150% of the official poverty line that applies to your family size and you are unable to
                                                    pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                                    Chapter 7 Filing Fee Waived (Official Form 1 03B) and file it with your petition.


             Have you filed for                 UNo
             bankruptcy within the
             last 8 years?                          Yes. District Eastern District Calif.       When 03/06/2013                Case number    1323040
                                                                                                        MM! DD!YYYY

                                                          Disthot     Eastern District Calif.   when 10/09/2018                Case number    1826373
                                                                                                        MM! DD/YYYY

                                                          District    Eastern District calif.   When     05/29/2019            Case number    192 3392



             Are any bankruptcy                     No
             cases pending or being
   •         filed by a spouse who is           U Yes.    Debtor                                                               Relationship to you
             not filing this case with                    District    _________________________ When                           Case number, if known___________________
             you, or by a business                                                                      MM! DD   /   YYYY
             partner, or by an
             affiliate?
                                                          Debtor                                                               Relationship to you

                                                          District                              When                           Case number, if known____________________
                                                                                                        MM/DD/YYYY



       ii.   Do you rent your                       No. Go to line 12.
             residence?                         U   Yes. Has your landlord obtained an eviction judgment against you?

                                                          U    No. Go to line 12.
                                                          U    Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form I O1A) and file it as
                                                               part of this bankruptcy petition.




         Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 3
Filed 01/13/20                                                                   Case 20-20175                                                                     Doc 1

       Debtorl        HERBERT MILLER                                                                           Casenumber(irknown)______________________________
                     First Name       Middle Name            Last Name




   U              Report About Any Businesses You Own as a Sole Proprietor


       12. Are you a sole proprietor                   No. GotoPart4.
   •      of any full- or part-time
          business?                                 U Yes. Name and location of business
          A sole proprietorship is a
   •      business you operate as an
                                                            Name of business, if any
          individual, and is not a
          separate legal entity such as
          a corporation, partnership, or
          LLC.
          If you have more than one
   •      sole proprietorship, use a
          separate sheet and attach it
          to this petition.
                                                              City                                                   State        ZIP Code


                                                            Check the appropriate box to describe your business:

                                                            U    Health Care Business (as defined in 11 U.S.C. § 101 (27A))
                                                            U    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                                            U    Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                                            U    Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                            U    None of the above


          Are you tiling under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
          Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
          Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                    any of these documents do not exist, follow the procedure in 11 U.S.C. § 11 16(1)(B).
          are you a small business
          debtor?
                                                    U No. I am not filing under Chapter 11.
          For a definition of small
          business debtor, see                      U No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
          11 U.S.C. § 101(51D).                             the Bankruptcy Code.

                                                       Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                            Bankruptcy Code.


       •mr Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


          Do you own or have any                       No
          property that poses or is
          alleged to pose a threat                  U Yes. What is the hazard?
          of imminent and
          identifiable hazard to
          public health or safety?
          Or do you own any
          property that needs
                                                              If immediate attention is needed, why is it needed?
          immediate attention?
          For example, do you own
          perishable goods, or livestock
          that must be fed, or a building
          that needs urgent repairs?
                                                              Where is the property?
                                                                                       Number         Street




                                                                                       City                                           State      ZIP Code


         Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                    page 4
Filed 01/13/20                                                               Case 20-20175                                                                                    Doc 1

    Debtor 1       HERBERT MILLER
                  First Name     Mktdte Name             Last Name
                                                                                                             Case number   (if   known)_____________________________

                Explain Your Efforts to Receive a Briefing About Credit Counseling

                                               About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
    15. Tell the court whether
        you have received a
        briefing about credit                  You must check one:                                                 You must check one:
        counseling.
                                                   I received a briefing from an approved credit                   U   I received a briefing from an approved credit
                                                   counseling agency within the 180 days before I                      counseling agency within the 180 days before I
        The law requires that you                  filed this bankruptcy petition, and I received a                    filed this bankruptcy petition, and I received a
        receive a briefing about credit            certificate of completion.                                          certificate of completion.
        counseling before you file for
                                                   Attach a copy of the certificate and the payment                    Attach a copy of the certificate and the payment
        bankruptcy. You must
                                                   plan, if any, that you developed with the agency.                   plan, if any, that you developed with the agency.
        truthfully check one of the
        following choices. If you              U   I received a briefing from an approved credit                   U   I received a briefing from an approved credit
        cannot do so, you are not                  counseling agency within the 180 days before I                      counseling agency within the 180 days before I
        eligible to file.                          filed this bankruptcy petition, but I do not have a                 filed this bankruptcy petition, but I do not have a
                                                   certificate of completion.                                          certificate of completion.
        If you file anyway, the court                                                                                  Within 14 days after you file this bankruptcy petition,
                                                   Within 14 days after you file this bankruptcy petition,
        can dismiss your case, you                 you MUST file a copy of the certificate and payment                 you MUST file a copy of the certificate and payment
        will lose whatever filing fee                                                                                  plan, if any.
                                                   plan, if any.
        you paid, and your creditors
        can begin collection activities        U   I certify that I asked for credit counseling                    U   I certify that I asked for credit counseling
        again.                                     services from an approved agency, but was                           services from an approved agency, but was
                                                   unable to obtain those services during the 7                        unable to obtain those services during the 7
                                                   days after I made my request, and exigent                           days after I made my request, and exigent
                                                   circumstances merit a 30-day temporary waiver                       circumstances merit a 30-day temporary waiver
                                                   of the requirement.                                                 of the requirement.
                                                   To ask for a 30-day temporary waiver of the                         To ask for a 30-day temporary waiver of the
                                                   requirement, attach a separate sheet explaining                     requirement, attach a separate sheet explaining
                                                   what efforts you made to obtain the briefing, why                   what efforts you made to obtain the briefing, why
                                                   you were unable to obtain it before you filed for                   you were unable to obtain it before you filed for
                                                   bankruptcy, and what exigent circumstances                          bankruptcy, and what exigent circumstances
                                                   required you to file this case.                                     required you to file this case.
                                                   Your case may be dismissed if the court is                          Your case may be dismissed if the court is
                                                   dissatisfied with your reasons for not receiving a                  dissatisfied with your reasons for not receiving a
                                                   briefing before you filed for bankruptcy.                           briefing before you filed for bankruptcy.
                                                   If the court is satisfied with your reasons, you must               If the court is satisfied with your reasons, you must
                                                   still receive a briefing within 30 days after you file.             still receive a briefing within 30 days after you file.
                                                   You must file a certificate from the approved                       You must file a certificate from the approved
                                                   agency, along with a copy of the payment plan you                   agency, along with a copy of the payment plan you
                                                   developed, if any. If you do not do so, your case                   developed, if any. If you do not do so, your case
                                                   may be dismissed.                                                   may be dismissed.
                                                   Any extension of the 30-day deadline is granted                     Any extension of the 30-day deadline is granted
                                                   only for cause and is limited to a maximum of 15                    only for cause and is limited to a maximum of 15
                                                   days.                                                               days.

                                               U   I am not required to receive a briefing about                   U   I am not required to receive a briefing about
                                                   credit counseling because of:                                       credit counseling because of:

                                                   U   Incapacity. I have a mental illness or a mental                 U         Incapacity. I have a mental illness or a mental
                                                                     deficiency that makes me                                                  deficiency that makes me
                                                                     in capable of realizing or making                                         incapable of realizing or making
                                                                     rational decisions about finances.                                        rational decisions about finances.
                                                   U   Disability. My physical disability causes me                    U         Disability. My physical disability causes me
                                                                    to be unable to participate in a                                          to be unable to participate in a
                                                                    briefing in person, by phone, or                                          briefing in person, by phone, or
                                                                    through the internet, even after I                                        through the internet, even after I
                                                                    reasonably tried to do so.                                                reasonably tried to do so.
                                                   U   Active duty. I am currently on active military                  U         Active duty. I am currently on active military
                                                                      duty in a military combat zone.                                         duty in a military combat zone.
                                                   If you believe you are not required to receive a                    If you believe you are not required to receive a
                                                   briefing about credit counseling, you must file a                   briefing about credit counseling, you must file a
                                                   motion for waiver of credit counseling with the court.              motion for waiver of credit counseling with the court.       I




      Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                              page 5
Filed 01/13/20                                                                    Case 20-20175                                                                            Doc 1

       Debtor 1        H ERBERT MILLER                                                                            Case number (if
                      First Name    Middle Name              Last Name




   U iim. Answer These Questions for Reporting Purposes

                                                  16a. Are your debts primarily consumer debts? Consumer debts are defined in ii U.S.C. § 101(8)
       16. What kind of debts do                       as "incurred by an individual primarily for a personal, family, or household purpose."
             you have?
                                                        U   No. Go to line 16b.
                                                            Yes. Goto line 17.

                                                  16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                       money for a business or investment or through the operation of the business or investment.

                                                        U   No. Goto line 16c.
                                                        U   Yes. Goto line 17.

                                                  16c. State the type of debts you owe that are not consumer debts or business debts.



       17.   Are you filing under
             Chapter 7?                                No. I am not filing under Chapter 7. Go to line 18.

             Do you estimate that after           U    Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
             any exempt property is                         administrative expenses are paid that funds will be available to distribute to unsecured creditors?
             excluded and                                   U No
             administrative expenses
             are paid that funds will be                    U Yes
             available for distribution
             to unsecured creditors?

             How many creditors do                 I   1-49                                  U   1,000-5,000                            U    25,001-50,000
             you estimate that you                U    50-99                                 U   5,001 -1 0,000                         U    50,001-1 00,000
             owe?                                 U    100-199                               U   10,001-25,000                          U    More than 100,000
                                                  U    200-999

             How much do you                      U    $0-$50,000                            U   $1,000,001-$10 million                 U    $500,000,001-$i billion
             estimate your assets to              U $so,00i-sioo,000                         U   $10,000,001450 million                 U    $1,000,000,001-$10 billion
             be worth?                            U    $100,001 -$500,000                    U   $50,000,001-$i00 million               U    $10,000,000,001-$50 billion
                                                       $500,001-s1 million                   U   $100,000,001-$500 million              U    More than $50 billion

             How much do you                      U $0-$50,000                                  $1,000,001-$10 million                  U  $500,000,001-$i billion
             estimate your liabilities            U $5o,00i-$ioo,000                         U  $10,000,001-$50 million                 U  $1,000,000,001-$10 billion
             to be?                               U $100,001-$500,000                        U $50,000,001 -$1 00 million               U $10,000,000,001 -$50 billion
                                                  U $500,001 -$1 million                     U $100,000,001 -$500 million               U More than $50 billion
       •nii'        Sign Below

                                                  I have examined this petition, and I declare under penalty of perjury that the information provided is true and
        For you                                   cect.
                                                  If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                  of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                  under Chapter 7.
                                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                  this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
   •                                              I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                                  I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                  with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                  18 U.S.C. §§ 152, 1341, 15 9 1 and 317V   .



                                                       Signature of Debtor I                                              Signature of Debtor 2

                                                       Executed on 01/13/2020                                             Executed on
                                                                         MM   I OD   /YYYY                                              MM   I DD  /YYYY
                                                                                                                                                  -- ---------

         Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
Filed 01/13/20                                                               Case 20-20175                                                                             Doc 1

    Debtorl       HERBERT MILLER                                                                         Casenumber
                 First Name     Middle Name               Last Name




                                              I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
    For your attorney, if     YOU   are       to proceed under Chapter 7, 11 12, or 13 of title 11 United States Code, and have explained the relief
    represented by one                        available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                              the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
    If you are not represented                knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
    by an attorney, you do not
    need to file this page.
                                                                                                                  Date
                                                 Signature of Attorney for Debtor                                                 MM    I    DD /YYYY




                                                  Printed name



                                                         name



                                                  Number Street




                                                  City                                                                            ZIP Code




                                                  Contact phone                                                   Email address




                                                  Bar number                                                      State




      Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                      page 7
Filed 01/13/20                                                                Case 20-20175                                                                   Doc 1

    Debtor 1      HERBERT MILLER                                                                         Case number (if kn)__________________________
                  First Name   Middle Name                  Last Name




    For you if you are filing this                   The law allows you, as an individual, to represent yourself in bankruptcy court, but you
    bankruptcy without an                            should understand that many people find it extremely difficult to represent
    attorney                                         themselves successfully. Because bankruptcy has long-term financial and legal
                                                     consequences, you are strongly urged to hire a qualified attorney.
    If you are represented by
    an attorney, you do not                          To be successful, you must correctly file and handle your bankruptcy case. The rules are very
    need to file this page.                          technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                     dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                     hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                     firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                     case, or you may lose protections, including the benefit of the automatic stay.

                                                     You must list all your property and debts in the schedules that you are required to file with the
                                                     court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                     in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                     property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                     also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                     case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                     cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                     Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                     If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                     hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                     successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                     Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                     be familiar with any state exemption laws that apply.

                                                     Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                     consequences?
                                                         No
                                             1           Yes

                                                     Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                     inaccurate or incomplete, you could be fined or imprisoned?
                                                     UNo
                                                 ,     Yes

                                                     Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                        No
                                                     U   Yes. Name of Person
                                                              Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                     By signing here, I acknowledge that I understand the risks involved in filing without an attorney
                                                     have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                     attorney may cause me to lose mj rights or property if I do not properly handle the case.



                                             xL ,t1AyLSignature of Debtor 1                                       Signature of Debtor 2

                                                     Date                                                         Date
                                                                        MM/DD /YYY!                                                MM/ DD/YYVY

                                                     Contact phone                                                Contact phone

                                                     Cell phone                                                   Cell phone

                                                     Email address                                                Email address



      Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                 page 8
Filed 01/13/20                                     Case 20-20175                                                                             Doc 1




                                                            Certificate Number: 1 2459-CAE-CC-0339429 13

                                                          IIIIIIIIIIII III U III I I I 111111111111111111111111111111111111111111111111111
                                                                                   1245 9-CAE-CC-0339429 13




                                CERTIFICATE OF COUNSELING


           I CERTIFY that on January 13, 2020, at 7:10 o'clock AM PST, Herbert Miller
           received from Abacus Credit Counseling, an agency approved pursuant to ii
           U.S.C. 111 to provide credit counseling in the Eastern District of California, an
           individual [or group] briefing that complied with the provisions of 11 U.S.C.
           109(h) and 111.
           A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
           copy of the debt repayment plan is attached to this certificate.
           This counseling session was conducted by internet.




           Date: January 13, 2020                          By:           Is/Abigail Hernandez


                                                           Name: Abigail Hernandez


                                                           Title: Credit Counselor




           * Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
           Code are required to file with the United States Bankruptcy Court a completed certificate of
           counseling from the nonprofit budget and credit counseling agency that provided the individual
           the counseling services and a copy of the debt repayment plan, if any, developed through the
           credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
